 


109 HR 3628 IH: Education Begins at Home Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3628 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Davis of Illinois (for himself, Mr. Platts, and Mr. Osborne) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To expand quality programs of early childhood home visitation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Education Begins at Home Act. 
2.FindingsCongress finds that— 
(1)the home is the first and most important learning environment for children, and parents are their children’s first and most influential teacher; 
(2)through parent education and family support, we can promote parents’ ability to enhance their children’s development from birth until entry into kindergarten thereby helping parents to prepare their children for success in school; 
(3)undiagnosed and unaddressed developmental and health problems can impede overall child development and school readiness; 
(4)all parents deserve and can benefit from— 
(A)research-based information regarding child development; 
(B)enrichment opportunities with their children; and 
(C)early opportunities to become involved with their community and schools; and 
(5)early childhood home visitation leads to positive outcomes for children and families, including readiness for school, improved child health and development, positive parenting practices, and reductions in child maltreatment. 
3.PurposesThe purposes of this Act are as follows: 
(1)To enable States, Indian tribes, tribal organizations, territories, or possessions to deliver quality programs of early childhood home visitation to pregnant women and parents of children from birth until entry into kindergarten in order to promote positive outcomes for children and families including: readiness for school, improved child health and development, positive parenting practices, reductions in child maltreatment, and enhanced parenting abilities to support their children’s optimal cognitive, language, social-emotional, and physical development. 
(2)To improve Early Head Start programs carried out under section 645A of the Head Start Act (42 U.S.C. 9840a). 
(3)To expand quality programs of early childhood home visitation so as to more effectively reach and serve families with English language learners. 
(4)To expand quality programs of early childhood home visitation so as to more effectively reach and serve families serving in the military. 
4.DefinitionsIn this Act: 
(1)Eligible familyThe term eligible family means— 
(A)a woman who is pregnant; or 
(B)a parent or primary caregiver of a child who is from birth until entry into kindergarten. 
(2)Home visitationThe term home visitation means services provided in the permanent or temporary residence, or in other familiar surroundings, of the individual receiving such services. 
(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)SecretaryExcept as provided in section 8, the term Secretary means the Secretary of Health and Human Services. 
(5)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(6)Territories and possessionsThe term territories and possessions shall include American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States. Virgin Islands. 
(7)Tribal organizationThe term tribal organization has the meaning given the term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
5.Grants for early childhood home visitation 
(a)AuthorizationThe Secretary, in collaboration with the Secretary of Education, shall make grants to States, Indian tribes, and tribal organizations to enable States, Indian tribes, and tribal organizations to establish or expand quality programs of early childhood home visitation as specified under subsection (f). Each grant shall consist of the allotment determined under subsection (b). 
(b)Determination of reservations; amount of allotments; authorization of appropriations 
(1)Reservations from appropriationsFrom the total amount made available to carry out this section for a fiscal year, the Secretary shall reserve— 
(A) not more than 2 percent of the funds appropriated for any fiscal year for payments to Indian tribes or tribal organizations with an approved application under this section; 
(B)not more than ½ of 1 percent of the funds appropriated for any fiscal year for payments to territories and possessions with an approved application under this section; and 
(C)2 percent for training and technical assistance for States. 
(2)State allotments for early childhood home visitation 
(A)In generalIn accordance with subparagraph (B), the Secretary shall allot among each of eligible the States the total amount made available to carry out this section for any fiscal year and not reserved under paragraph (1), to carry out early childhood home visitation in accordance with this section. 
(B)Determination of State allotments 
(i)In generalSubject to clause (ii), the Secretary shall allot the amount made available under subparagraph (A) for a fiscal year among the eligible States in proportion to the number of children, aged from birth to 5 years, who reside within the State, compared to the number of such individuals who reside in all such States for that fiscal year. 
(ii)ExceptionNo State receiving an allotment under clause (i) may receive more than $20,000,000. 
(3)Payments to tribes and territories 
(A)Out of the funds reserved under paragraph (1)(A), the Secretary shall provide funds to each Indian tribe or tribal organization with an approved application under this section in accordance with the respective needs described in that application. 
(B)Out of the funds reserved under paragraph (1)(B), the Secretary shall provide funds to each territory or possession with an approved application under this section in accordance with the respective needs described in that application. 
(4)Applications of indian tribes, tribal organizations, territories, or possessions 
(A)Subject to subparagraph (B) the Secretary shall approve an application of an Indian tribe, tribal organization, territory, or possession based on the quality of the application. 
(B)The Secretary may exempt an application submitted by an Indian tribe, tribal organization, territory, or possession from any requirement of this section that the secretary determines would be inappropriate to apply taking into account the resources, needs, and other circumstances of the indian tribe, tribal organization territory, or possession with the exception of the provision of quality early childhood home visitation as outlined in section (5)(f)(1), reporting requirements detailed in paragraphs (1) and (3) of section 5(h), and participation in the independent evaluation outlined in section 9. 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $400,000,000 for the period of fiscal years 2006 through 2008. 
(c) Grant applicationsA State, Indian tribe, tribal organization, territory, or possession that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application shall contain the following information: 
(1)An assurance that the Governor of the State has designated a lead State agency, such as the State educational agency or the State health and human services agency, to carry out the activities under this section. 
(2)An assurance that the State will reserve 3 percent of such grant for evaluation and will participate in the independent evaluation under section 9. 
(3)An assurance that the State will reserve 10 percent of the grant funds for training and technical assistance of staff of programs of early childhood home visitation. 
(4)An assurance that the State will authorize child care resource and referral agencies to refer parents seeking home visitation services. 
(5)The results of a statewide needs assessment that describes— 
(A)the quality and capacity of existing programs of early childhood home visitation in the State; 
(B)the number and types of eligible families who are receiving services under such programs; and 
(C)the gaps in early childhood home visitation in the State. 
(6)A State plan containing the following: 
(A)A description of the State’s strategy to establish or expand quality programs of early childhood home visitation to serve all eligible families in the State. 
(B)A description of the quality programs of early childhood home visitation that will be supported by a grant under this section. 
(C)A description of how the proposed program of early childhood home visitation will promote positive parenting skills and children’s early learning and development. 
(D)A description of how the proposed program of early childhood home visitation will incorporate the authorized activities described in subsection (f). 
(E)How the lead State agency will build on and promote coordination among existing programs of early childhood home visitation in an effort to promote an array of home visitation that ensures more eligible families are being served and are getting the most appropriate services to meet their needs. 
(F)How the lead State agency will promote channels of communication between staff of programs of early childhood home visitation and staff of other early childhood education programs, such as Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.) and Early Head Start programs carried out under section 645A of such Act, the Americans with Disabilities Act (42 U.S.C. 12101 et seq.), preschool programs, and child care programs, to facilitate the coordination of services for eligible families. 
(G)How the lead State agency will provide training and technical assistance to staff of programs of early childhood home visitation involved in activities under this section to more effectively meet the needs of the eligible families served, with sensitivity to cultural variations in parenting norms and attitudes toward formal support services. 
(H)How the lead State agency will evaluate the activities supported under this section in order to assess outcomes related to the enhancement of— 
(i)parental practices; 
(ii)child health and development indicators; 
(iii)child maltreatment indicators; 
(iv)school readiness indicators; and 
(v)links to community services. 
(I)Such other information as the Secretary may require.  
(d)Approval of applications 
(1)In generalThe Secretary shall approve an application under this section based on the recommendations of a peer review panel, as described in paragraph (2). The state panel shall select applicants based on the quality of the application, with consideration given to including some applicants—to the extent practicable—with the ability to incorporate comparison or control groups in their service delivery model, recognizing that not all quality programs will be able to do so but that having some such programs would contribute to evaluation. 
(2)Peer review panelThe peer review panel shall include not less than— 
(A)3 individuals who are experts in the field of home visitation; 
(B)2 individuals who are experts in early childhood development; 
(C)1 individual with experience implementing a statewide program of early childhood home visitation; 
(D)1 individual who is a board certified pediatrician or a developmental pediatrician; and 
(E)1 individual with experience in administering public or private (including community-based) child maltreatment prevention programs. 
(e)Duration of grantsGrants made under this section shall be for a period of no more than 3 years. 
(f)State uses of fundsEach State that receives a grant under this section shall— 
(1)provide to as many eligible families in the State as practicable, voluntary early childhood home visitation, on not less frequently than a monthly basis with greater frequency of services for those eligible families identified with additional needs, through the implementation of quality programs of early childhood home visitation that— 
(A)adopt a clear, consistent model that is grounded in empirically-based knowledge related to home visiting and linked to program-determined outcomes; 
(B)employ well-trained and competent staff, as demonstrated by education or training, and the provision of ongoing and specific training on the model being delivered; 
(C)maintain high quality supervision to establish home visitor competencies; 
(D)show strong organizational capacity to implement the program; 
(E)establish appropriate linkages and referral networks to other community resources and supports; 
(F)monitor fidelity of program implementation to assure that services are delivered according to the specified model; and 
(G)provide parents with— 
(i)knowledge of age appropriate child development in cognitive, language, social-emotional, and motor domains; 
(ii)knowledge of realistic expectations of age-appropriate child behaviors; 
(iii)knowledge of health and wellness issues for children and parents; 
(iv)modeling, consulting, and coaching on parenting practices; 
(v)skills to interact with their child to enhance age-appropriate development; 
(vi)skills to recognize and seek help for issues related to health, developmental delays, and social, emotional, and behavioral skills; and 
(vii)activities designed to help parents become full partners in the education of their children; 
(H) ascertain what health and developmental services the family receives and work with these providers to eliminate gaps in service by offering annual health, vision, hearing, and developmental screening for children from birth to entry into kindergarten, when not otherwise provided; 
(I)provide referrals for eligible families, as needed, to additional resources available in the community, such as center-based early education programs, child care services, health or mental health services, family literacy programs, employment agencies, social services, and child care resource and referral agencies; and 
(J)offer group meetings (at program discretion), on not less frequently than a monthly basis, for eligible families that— 
(i)further enhance the information, activities, and skill-building addressed during home visitation; and 
(ii)offer opportunities for parents to meet with and support each other; 
(2)reserve 10 percent of the grant funds to provide training and technical assistance, directly or through contract, to early childhood home visitation and early childhood care and education staff relating to— 
(A)effective methods of implementing parent education, conducting home visiting, and promoting quality early childhood development; 
(B)the relationship of health and well-being of pregnant women to prenatal and early childhood development; 
(C)early childhood development with respect to children from birth until entry into kindergarten; 
(D)methods to help parents promote emergent literacy in their children from birth until entry into kindergarten; 
(E)health, vision, hearing, and developmental screenings; 
(F)strategies for helping eligible families with special needs or those eligible families coping with crisis; 
(G)recruiting, supervising, and retaining qualified staff; 
(H)increasing services for underserved populations; 
(I)methods to help parents effectively respond to their children’s needs and behaviors; 
(J)implementation of ongoing program quality improvement and evaluation of activities and outcomes; and 
(K)relevant issues related to child welfare and protective services, with information provided being consistent with state child welfare agency training. 
(3)ensure coordination of programs of early childhood home visitation, early childhood education and care, and early intervention, through an existing or created State-level early childhood coordinating body that includes— 
(A)representatives from relevant State agencies, including the State agency with responsibility for carrying out the plan under Section 106 of the Child Abuse Prevention and Treatment Act; 
(B)representatives from State Head Start Associations; 
(C)the State official with responsibility for carrying out activities under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.); 
(D)the State official with responsibility for carrying out activities under section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419); 
(E)representatives from child care resource and referral State offices; 
(F)representatives from quality programs of early childhood home visitation; and 
(G)a board certified pediatrician or a developmental pediatrician; and 
(4)not expend more than 5 percent of the amount of grant funds received under this section for the administration of the grant, including planning, administration, and annual reporting. 
(g)Maintenance of effortA State is entitled to receive its full allotment of funds under this section for any fiscal year if the Secretary finds that the aggregate expenditures within the State for quality programs of early childhood home visitation for the fiscal year preceding the fiscal year for which the determination is made was not less than 100 percent of such aggregate expenditures for the second fiscal year preceding the fiscal year for which the determination is made. 
(h)Reporting requirementsEach State that receives a grant under this section shall submit an annual report to the Secretary regarding the State’s progress in addressing the purposes of this Act. Such report shall include, at a minimum, a description of— 
(1)actual service delivery provided under the grant including— 
(A)program characteristics including descriptive information on the service model used and actual program performance; 
(B)provider characteristics including staff qualifications, work experience, and demographic characteristics; 
(C)recipient characteristics including number, demographic characteristics, and family retention; and 
(D)an estimate of annual program implementation costs; 
(2)recipient outcomes that are consistent with program goals including, where appropriate given the program being evaluated— 
(A)parental practices; 
(B)child health and development indicators; 
(C)child maltreatment indicators 
(D)school readiness indicators; and 
(E)links to community services; 
(3)the research-based instruction, materials, and activities being used in the activities funded under the grant;  
(4) the effectiveness of the training and ongoing professional development provided— 
(A)to staff supported under the grant; and 
(B)to the broader early childhood community; and 
(5)beginning at the end of the second year of the grant, the results of evaluations described in subsection (c)(6)(H).  
6.Strengthening Early Head Start home visitationSection 645A of the Head Start Act (42 U.S.C. 9840a) is amended— 
(1)in subsection (b)— 
(A)in paragraph (4), by striking provide services to parents to support their role as parents and inserting provide additional services to parents to support their role as parents (including training in parenting skills, basic child development, and sensitivity to cultural variations in parenting norms and attitudes toward formal supports); 
(B)in paragraph (5)— 
(i)by inserting (including home-based services) after with services; and 
(ii)by inserting , and family support services after health services; 
(C)by redesignating paragraphs (7), (8), and (9) as paragraphs (9), (10), and (11), respectively; and 
(D)by inserting after paragraph (6) the following: 
 
(7)develop and implement a systematic procedure for transitioning children and parents from an Early Head Start program into a Head Start program or another local early childhood education program; 
(8)establish channels of communication between staff of Early Head Start programs and staff of Head Start programs or other local early childhood education programs, to facilitate the coordination of programs;; 
(2)in subsection (g)(2)(B), by striking clause (iv) and inserting the following: 
 
(iv)providing professional development and personnel enhancement activities, including the provision of funds to recipients of grants under subsection (a), relating to effective methods of implementing parent education, conducting home visiting, and promoting quality early childhood development.; and 
(3)by adding at the end the following: 
 
(h)Staff qualifications and development 
(1)Home visitor staff 
(A)StandardsIn order to further enhance the quality of home visiting services provided to families of children participating in home-based, center-based, or combination program options under this subchapter, the Secretary shall establish standards for training, qualifications, and the conduct of home visits for home visitor staff in Early Head Start programs. 
(B)ContentsThe standards for training, qualifications, and the conduct of home visits shall include content related to— 
(i)structured child-focused home visiting that promotes parents’ ability to support the child’s cognitive, social, emotional, and physical development; 
(ii)effective strengths-based parent education, including methods to encourage parents as their child’s first teachers; 
(iii)early childhood development with respect to children from birth through age 3; 
(iv)methods to help parents promote emergent literacy in their children from birth through age 3; 
(v)ascertaining what health and developmental services the family receives and working with these providers to eliminate gaps in service by offering annual health, vision, hearing, and developmental screening for children from birth to entry into kindergarten, when needed; 
(vi)strategies for helping families coping with crisis; and 
(vii)the relationship of health and well-being of pregnant women to prenatal and early child development.. 
7.Targeted grants for early childhood home visitation for families with English language learners 
(a)In generalThe Secretary, in collaboration with the Secretary of Education, shall make grants, on a competitive basis, to eligible applicants to enable such applicants to support and expand local efforts to deliver services under quality programs of early childhood home visitation to eligible families with English language learners. 
(b)Eligible applicantIn this section, the term eligible applicant means— 
(1)1 or more local educational agencies (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and 
(2)1 or more public or private community-based organizations or agencies that serve eligible families and are capable of establishing and implementing programs of early childhood home visitation. 
(c)ApplicationsAn eligible applicant that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application shall include a description of— 
(1)the results of a communitywide needs assessment that describes— 
(A)community demographics demonstrating the need for outreach and services to eligible families with English language learners; 
(B)the quality and capacity of existing programs of early childhood home visitation for eligible families with English language learners in the community; 
(C)the gaps in programs of early childhood home visitation for eligible families with English language learners in the community; and 
(D)the type of program of early childhood home visitation necessary to address the gaps identified; 
(2)the program of early childhood home visitation that will be supported by the grant under this section; 
(3)how the proposed program of early childhood home visitation will promote positive parenting skills and children’s early learning and development; 
(4)how the proposed program of early childhood home visitation will incorporate the authorized activities described in subsection (f); 
(5)how services provided through a grant under this section will use materials that are geared toward eligible families with English language learners; 
(6)how the activities under this section will build on and promote coordination among existing programs of early childhood home visitation, if such programs exist in the community, in an effort to promote an array of home visitation that ensures more eligible families with English language learners are being served and are getting the most appropriate services to meet their needs; 
(7)how the program will ensure that— 
(A)eligible families with English language learners are linked to schools; and 
(B)the activities under this section will support the preparation of children for school; 
(8)how channels of communication will be established between staff of programs of early childhood home visitation and staff of other early childhood education programs, such as Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.) and Early Head Start programs carried out under section 645A of such Act, preschool programs, and child care programs, to facilitate the coordination of services for eligible families with English language learners; 
(9)how eligible families with English language learners will be recruited and retained to receive services under this section; 
(10)how training and technical assistance will help the staff of programs of early childhood home visitation involved in activities under this section to more effectively serve eligible families with English language learners; 
(11)how the eligible applicant will evaluate the activities supported under this section in order to demonstrate outcomes related to the— 
(A)increase in number of eligible families with English language learners served by programs of early childhood home visitation; 
(B)enhancement of participating parents’ knowledge of early learning and development; 
(C)enhancement of positive parenting practices related to early learning and development; and 
(D)enhancement of children’s cognitive, language, social-emotional, and physical development; and 
(12)such other information as the Secretary may require. 
(d)Approval of applications 
(1)In generalThe Secretary shall select applicants for funding under this section based on the quality of the applications and the recommendations of a peer review panel, as described in paragraph (2). 
(2)Peer review panelThe peer review panel shall include not less than— 
(A)2 individuals who are experts in the field of home visitation; 
(B)2 individuals who are experts in early childhood development; 
(C)2 individuals who are experts in serving eligible families with English language learners; 
(D)1 individual who is a board certified pediatrician or a developmental pediatrician; and 
(E)1 individual with experience in administering public or private (including community-based) child maltreatment prevention programs. 
(e)Duration of grantsGrants made under this section shall be for a period of no more than 3 years. 
(f)Authorized activitiesEach eligible applicant that receives a grant under this section shall carry out the following activities: 
(1)Providing to as many eligible families with English language learners as practicable, voluntary early childhood home visitation, on not less frequently than a monthly basis, through the implementation of quality programs of early childhood home visitation that are research-based that provide parents with— 
(A)knowledge of age appropriate child development in cognitive, language, social-emotional, and motor domains; 
(B)knowledge of realistic expectations of age-appropriate child behaviors; 
(C)knowledge of health and wellness issues for children and parents; 
(D)modeling, consulting, and coaching on parenting practices; 
(E)skills to interact with their child to enhance age-appropriate development; 
(F)skills to recognize and seek help for issues related to health, developmental delays, and social, emotional, and behavioral skills; and 
(G)activities designed to help parents become full partners in the education of their children. 
(2) Ascertaining what health and developmental services the family receives and working with these providers to eliminate gaps in service by offering annual health, vision, hearing, and developmental screening for children from birth to entry into kindergarten, when needed. 
(3)Providing referrals for participating eligible families with English language learners, as needed, to additional resources available in the community, such as center-based early education programs, child care services, health or mental health services, family literacy programs, employment agencies, social services, and child care resource and referral agencies. 
(4)Offering group meetings (at program discretion), on not less frequently than a monthly basis, for eligible families with English language learners that— 
(A)further enhance the information, activities, and skill-building addressed during home visitation; 
(B)offer opportunities for parents to meet with and support each other; and 
(C)address challenges facing eligible families with English language learners. 
(5)Providing training and technical assistance to early childhood home visitation and early childhood care and education staff relating to— 
(A)effective service to eligible families with English language learners, including skills to address challenges facing English language learners; 
(B)effective methods of implementing parent education, conducting home visiting, and promoting quality early childhood development, with sensitivity to cultural variations in parenting norms and attitudes toward formal support services; 
(C)the relationship of health and well-being of pregnant women to prenatal and early child development; 
(D)early childhood development with respect to children from birth until entry into kindergarten; 
(E)methods to help parents promote emergent literacy in their children from birth until entry into kindergarten; 
(F)implementing strategies for helping eligible families with English language learners coping with a crisis; 
(G)recruiting, supervising, and retaining qualified staff; 
(H)increasing services for underserved eligible families with English language learners; 
(I)methods to help parents effectively respond to their children’s needs and behaviors; and 
(J)implementation of ongoing program quality improvement and evaluation of activities and outcomes. 
(6)Coordinating existing programs of early childhood home visitation in order to effectively and efficiently meet the needs of more eligible families with English language learners. 
(g)Reporting requirementsEach applicant that receives a grant under this section to carry out a program shall submit an annual report to the Secretary regarding the progress of such program in addressing the purposes of this Act. Such report shall include, at a minimum, a description of— 
(1)actual service delivery provided under the grant including— 
(A)program characteristics including descriptive information on the service model used and actual program performance; 
(B)provider characteristics including staff qualifications, work experience, and demographic characteristics; 
(C)recipient characteristics including number, demographic characteristics, and family retention; and 
(D)an estimate of annual program implementation costs; 
(2)recipient outcomes that are consistent with program goals including, where appropriate given the program being evaluated— 
(A)parental practices; 
(B)child health and development indicators; 
(C)child maltreatment indicators 
(D)school readiness indicators; and 
(E)links to community services; 
(3)the research-based instruction, materials, and activities being used in the activities funded under the grant; and 
(4) the effectiveness of the training and ongoing professional development provided— 
(A)to staff supported under the grant; and 
(B)to the broader early childhood community. 
(h)Supplement not supplantGrant funds provided under this section shall be used to supplement, and not supplant, Federal and non-Federal funds available for carrying out the activities described in this section. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for the period of fiscal years 2006 through 2008. 
8.Targeted grants for early childhood home visitation for military families 
(a)In generalThe Secretary of Defense, in collaboration with the Secretary of Education, shall make grants, on a competitive basis, to eligible applicants to enable such applicants to support and expand efforts to deliver services under quality programs of early childhood home visitation to eligible families with a family member in the Armed Forces. 
(b)Eligible applicantIn this section, the term eligible applicant means any of the following: 
(1)A local educational agency that receives payments under title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.). 
(2)A school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.). 
(3)A school established under section 2164 of title 10, United States Code. 
(4)A community-based organization serving families with a family member in the Armed Forces. 
(c)ApplicationsAn eligible applicant that desires to receive a grant under this section shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information as the Secretary of Defense may require. The application shall include a description of— 
(1)the results of a communitywide needs assessment that describes— 
(A)community demographics demonstrating the need for outreach and services to eligible families with a family member in the Armed Forces; 
(B)the quality and capacity of existing programs of early childhood home visitation for eligible families with a family member in the Armed Forces; 
(C)the gaps in programs of early childhood home visitation for eligible families with a family member in the Armed Forces; and 
(D)the type of program of early childhood home visitation necessary to address the gaps identified; 
(2)the program of early childhood home visitation that will be supported by the grant under this section; 
(3)how the proposed program of early childhood home visitation will promote positive parenting skills and children’s early learning and development; 
(4)how the proposed program of early childhood home visitation will incorporate the authorized activities described in subsection (f); 
(5)how services provided through a grant under this section will use materials that are geared toward eligible families with a family member in the Armed Forces; 
(6)how the activities under this section will build on and promote coordination with existing programs of early childhood home visitation, if such programs exist in the community, in an effort to promote an array of home visitation that ensures more eligible families with a family member in the Armed Forces are being served and are getting the most appropriate services to meet their needs; 
(7)how the program will ensure that— 
(A)eligible families with a family member in the Armed Forces are linked to schools; and 
(B)the activities under this section will support the preparation of children for school; 
(8)how channels of communication will be established between staff of programs of early childhood home visitation and staff of other early childhood education programs, such as Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.) and Early Head Start programs carried out under section 645A of such Act, preschool programs, family support programs, and child care programs, to facilitate the coordination of services for eligible families with a family member in the Armed Forces; 
(9)how eligible families with a family member in the Armed Forces will be recruited and retained to receive services under this section; 
(10)how training and technical assistance will help staff of programs of early childhood home visitation involved in activities under this section to more effectively serve eligible families with a family member in the Armed Forces; 
(11)how the eligible applicant will evaluate the activities supported under this section in order to demonstrate outcomes related to the— 
(A)increase in number of eligible families with a family member in the Armed Forces served by programs of early childhood home visitation; 
(B)enhancement of participating parents’ knowledge of early learning and development; 
(C)enhancement of positive parenting practices related to early learning and development; and 
(D)enhancement of children’s cognitive, language, social-emotional, and physical development; and 
(12)such other information as the Secretary of Defense may require. 
(d)Approval of local applications 
(1)In generalThe Secretary of Defense shall select applicants for funding under this section based on the quality of the applications and the recommendations of a peer review panel, as described in paragraph (2). 
(2)Peer review panelThe peer review panel shall include not less than— 
(A)2 individuals who are experts in the field of home visitation; 
(B)2 individuals who are experts in early childhood development; 
(C)2 individuals who are experts in family support for military families; 
(D)1 individual who is a board certified pediatrician or developmental pediatrician; and 
(E)1 individual with experience in administering public or private (including community-based) child maltreatment prevention programs. 
(e)Duration of grantsGrants made under this section shall be for a period of no more than 3 years. 
(f)Authorized activitiesEach eligible applicant that receives a grant under this section shall carry out the following activities: 
(1)Providing to as many eligible families with a family member in the Armed Forces as practicable, voluntary early childhood home visitation, on not less frequently than a monthly basis, through the implementation of quality programs of early childhood home visitation that are research-based and that provide parents with— 
(A)knowledge of age appropriate child development in cognitive, language, social-emotional, and motor domains; 
(B)knowledge of realistic expectations of age-appropriate child behaviors; 
(C)knowledge of health and wellness issues for children and parents; 
(D)modeling, consulting, and coaching on parenting practices; 
(E)skills to interact with their child to enhance age-appropriate development; 
(F)skills to recognize and seek help for issues related to health, developmental delays, and social, emotional, and behavioral skills; and 
(G)activities designed to help parents become full partners in the education of their children. 
(2)Ascertaining what health and developmental services the family receives and working with these providers to eliminate gaps in service by offering annual health, vision, hearing, and developmental screening for children from birth to entry into kindergarten, when needed. 
(3)Providing referrals for participating eligible families with a family member in the Armed Forces, as needed, to additional resources available in the community, such as center-based early education programs, child care services, health or mental health services, family literacy programs, employment agencies, social services, and child care resource and referral agencies. 
(4)Offering group meetings (at program discretion), on not less frequently than a monthly basis, for eligible families with a family member in the Armed Forces that— 
(A)further enhance the information, activities, and skill-building addressed during home visitation; 
(B)offer opportunities for parents to meet with and support each other; and 
(C)address challenges facing eligible families with a family member in the Armed Forces. 
(5)Providing training and technical assistance to early childhood home visitation and early childhood care and education staff relating to— 
(A)effective service to eligible families with a family member in the Armed Forces; 
(B)effective methods of implementing parent education, conducting home visiting, and promoting quality early childhood development, with sensitivity to cultural variations in parenting norms and attitudes toward formal support services; 
(C)the relationship of health and well-being of pregnant women to prenatal and early child development; 
(D)early childhood development with respect to children from birth until entry into kindergarten; 
(E)methods to help parents promote emergent literacy in their children from birth until entry into kindergarten; 
(F)implementing strategies for helping eligible families with a family member in the Armed Forces coping with crisis; 
(G)recruiting, supervising, and retaining qualified staff; 
(H)increasing services for underserved eligible families with a family member in the Armed Forces; 
(I)methods to help parents effectively respond to their children’s needs and behaviors; and 
(J)implementation of ongoing program quality improvement and evaluation of activities and outcomes. 
(6)Coordinating existing programs of early childhood home visitation in order to effectively and efficiently meet the needs of more eligible families with a family member in the Armed Forces. 
(g)Reporting requirementsEach applicant that receives a grant under this section to carry out a program shall submit an annual report to the Secretary regarding the progress of such program in addressing the purposes of this Act. Such report shall include, at a minimum, a description of— 
(1)actual service delivery provided under the grant including— 
(A)program characteristics including descriptive information on the service model used and actual program performance; 
(B)provider characteristics including staff qualifications, work experience, and demographic characteristics; 
(C)recipient characteristics including number, demographic characteristics, and family retention; and 
(D)an estimate of annual program implementation costs; 
(2)recipient outcomes that are consistent with program goals including, where appropriate given the program being evaluated— 
(A)parental practices; 
(B)child health and development indicators; 
(C)child maltreatment indicators 
(D)school readiness indicators; and 
(E)links to community services; 
(3)the research-based instruction, materials, and activities being used in the activities funded under the grant; and 
(4) the effectiveness of the training and ongoing professional development provided— 
(A)to staff supported under the grant; and 
(B)to the broader early childhood community. 
(h)Supplement not supplantGrant funds provided under this section shall be used to supplement, and not supplant, Federal and non-Federal funds available for carrying out the activities described in this section. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for the period of fiscal years 2006 through 2008. 
9.Evaluation 
(a)In generalFrom funds reserved under section 5(b)(1)(A), the Secretary shall conduct an independent evaluation of the effectiveness of this Act. 
(b)Reports 
(1)Interim reportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit an interim report on the evaluation conducted pursuant to subsection (a) to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives. 
(2)Final reportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit a final report on the evaluation conducted pursuant to subsection (a) to the committees described in paragraph (1). 
(c)ContentsThe reports submitted under subsection (b) shall include information on the following: 
(1)How the grant funds have expanded access to early childhood home visitation including— 
(A)demonstrating that programs funded reflect the quality indicators outlined in section 5(f)(1); and 
(B)documenting the service delivery indicators, as outlined in section 5(h)(1), across all recipients receiving grants with attention to the number of families served and the level of service received. 
(2)How the States affect outcomes consistent with program goals including, where appropriate given the program being evaluated, parenting practices, child health and development, child maltreatment, school readiness, and links to community services. 
(3)The effectiveness of early childhood home visitation on different populations, including the extent to which variability exists in program ability to improve outcomes across programs and populations, such as families with English language learners and families with a family member in the Armed Forces. 
(4)Descriptions of the technical assistance and training actually provided and the nature of the populations receiving this assistance. 
(5)The effectiveness of the training and technical assistance activities funded under this Act, including the effects of training and technical assistance activities on program performance and agency-level collaboration. 
(6)Recommendations on strengthening or modifying this Act. 
 
